Citation Nr: 0306545	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  01-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorders, to include as secondary to a right ankle disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1958 to April 1961.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was diagnosed with 
varicosities and a cavernous hemangioma of the right ankle 
and right shoulder pain. 

3.  Many years following service, the veteran was diagnosed 
with tailor's bunions of the feet.

4.  The veteran's current bilateral foot disorder is not 
causally or etiologically related to his active service, 
including any right ankle disorder during service.

5.  There is no medical evidence of a current right ankle 
disorder, which is causally or etiologically related to the 
veteran's active service.

6.  There is no medical evidence of a current right shoulder 
disorder, which is causally or etiologically related to the 
veteran's active service.  



CONCLUSIONS OF LAW

1.  A bilateral foot disorder, to include as secondary to a 
right ankle disorder, was neither incurred nor aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103A, 5107(b), 5108 (West 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2002).

2.  A right shoulder disorder was neither incurred nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 2002); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
bilateral foot disorder and for a right shoulder disorder.  
Specifically, the veteran contends that he incurred a 
bilateral foot disorder as a result of a right ankle injury 
during service, which he claims was an aggravation of a prior 
disorder.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefits were not granted.  
In addition, the rating decisions, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claims.  Similarly, September 2000 and 
September 2001 letters to the veteran, from the RO, notified 
the veteran of the provisions of the VCAA, the kind of 
information needed from him, and what he could do to help his 
claims, as well as the VA's responsibilities in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.    

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In addition, a preexisting disease will be presumed to have 
been aggravated by military service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The pertinent evidence of record consists of the veteran's 
service medical records and private medical records.

A June 1958 Report of Medical History indicates that the 
veteran denied having a bone, joint, or other deformity, a 
painful shoulder or elbow, or foot trouble.  The 
contemporaneous Report of Medical Examination showed that 
clinical evaluation of the veteran's upper and lower 
extremities, feet, and vascular system was normal.  

In August 1958, the veteran was seen for a blister of the 
left foot, caused by the rubbing of his boots while marching.

Service medical records dated April 1959 show that the 
veteran complained of a painful scar of the right ankle with 
varicosities.  He reported a history of an extensive 
laceration on the medial aspect of the right ankle at age 4, 
after which he developed varicosities at the anterior aspect 
of the right ankle.  Physical examination showed a few 
varicosities at the anterior aspect of the right ankle and a 
well-healed medial scar.  The diagnosis was varicosities of 
the right ankle.

In May 1959, the veteran underwent a surgical ligation and 
excision of a cavernous hemangioma and the varicosities 
overlying the right ankle.  Sutures were removed two weeks 
after surgery, and the veteran was given 30 days of light 
duty following the removal of the sutures.  The June 1959 
clinical history noted that the veteran could resume full 
physical activity after that period, and that any edema would 
subside without any further treatment.

December 1959 service medical records show treatment of a 
swollen right ankle, probably due to a postoperative 
adhesion.  Physical examination showed small varicosities and 
edema at the dorsum of the ankle and foot.

A December 1960 service medical record shows that the veteran 
was treated for large blistered calluses on both feet.  
Soaking of the feet and one week of low quarter shoes for a 
week was recommended.

A February 1961 treatment record shows that the veteran 
complained of calluses on both feet.  The calluses were cut 
and the veteran returned to duty.

Another February treatment note indicates that the veteran 
injured his right shoulder during a fall.  He had complaints 
of pain with flexion of the elbow.  Physical examination was 
negative for swelling and discoloration.

The veteran's February 1961 Report of Medical History 
indicates that the veteran again denied having a bone, joint, 
or other deformity or a painful shoulder, but reported 
experiencing foot trouble.  A notation by the veteran 
indicated that he had an "operation on [his] right ankle."  
The contemporaneous Report of Medical Examination indicates 
that clinical evaluation of the veteran showed normal feet, 
vascular system, musculoskeletal system, and upper and lower 
extremities. 

A March 1961 treatment note shows complaints of right 
shoulder pain.  Physical examination and x-rays were 
negative.  Range of motion was normal.

Reports of Medical History from the veteran's Naval Reserve 
service, dated from September 1983 to July 1990, are negative 
for complaints of swollen or painful joints, foot trouble, 
broken bones, a painful shoulder or elbow, skin disease, and 
a bone, joint, or other deformity.  The veteran did report 
having surgery on the right ankle while serving in the Army 
in 1960.  A note by a medical provider in September 1983 
indicated that there was no sequela from the surgery.  The 
contemporaneous Reports of Medical History state that 
clinical evaluation of the veteran's upper and lower 
extremities, vascular system, feet, and musculoskeletal 
system were normal.  A scar on the right ankle was noted.  

Private medical records from the Southwest Foot Clinic, dated 
March 1995 through April 2000 are also of record.  A March 
1995 record from J. T. Hamilton, D.P.M., indicates that the 
veteran was diagnosed with exostosis plantar lateral 5th 
metatarsal phalangeal (MTP) joints with tailor's bunions, 
bilaterally and nucleated intractable plantar keratosis of 
the bilateral 5th MTP joints, with severe pain.  April and 
May 1995 records from Dr. Hamilton indicate that the veteran 
received orthotics for his feet.  A November 1996 record from 
Dr. Hamilton states that that the veteran had severely 
nucleated keratotic lesions under the plantar aspect of the 
5th MTP joint area of the feet and callusing under the 5th 
metatarsal head.  In addition, there were tailor's bunions 
with prominence of the 5th MTP joint, bilaterally.  An April 
2000 letter from Dr. Hamilton states that the veteran 
complained of pain in the lateral aspect of his feet.  A 
history of a tailor's bunionectomy in 1996 was noted.  
Examination showed large, nucleated keratotic lesions under 
the plantar and plantar-lateral aspects of the 5th MTP joint, 
bilaterally.  There was a bony prominence over the 
dorsolateral aspect of the left 5th metatarsal shaft, which 
appeared to be a calcification.  An accessory sesamoid was 
noted under the plantar aspect of the left 5th metatarsal.  
The lesions were debrided and enucleated.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
bilateral foot disorder, to include as secondary to a right 
ankle disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an award of 
service connection requires that the veteran incur a disease 
or disability during service).   The Board acknowledges that 
the veteran currently has a bilateral foot disorder and that 
he was treated for a blister and calluses during service.  
Nonetheless, the veteran's 1961 separation examination and 
Naval Reserve medical records show that the veteran's feet 
were normal, and the evidence of record indicates that the 
veteran began receiving treatment for his feet in March 1995.  
Furthermore, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had a chronic foot 
disorder during service, which continued after service, nor 
has he provided any evidence otherwise linking his current 
foot disorder to his active service.  See 38 C.F.R. 
§ 3.303(b) (isolated findings are insufficient to establish 
chronicity).  As a causal link between the veteran's current 
skin disorder and his service has not been established, and 
because the veteran is a layperson without medical training 
or expertise, his contentions do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions or evidence of causation, 
as it requires medical knowledge).  Accordingly, without a 
causal link between the veteran's service and his current 
bilateral foot disorder, the Board finds that the veteran is 
not entitled to service connection for a bilateral foot 
disorder.

More significantly, the veteran did not establish that he 
incurred a right ankle disorder during his period of service.  
While the Board acknowledges that the veteran's service 
medical records reflect that the veteran was treated for 
varicosities of the right ankle during his active service, 
post-service medical records do not show that the veteran has 
a current right ankle disorder.  See Brammer 3 Vet. App. 223, 
225 (1998) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  Furthermore, 
the underlying cause of the varicosities that the veteran was 
treated for in service was a scar that the veteran incurred 
prior to his service, and service medical records clearly 
show that once the excision of the varicosities and 
hemangioma from his skin healed, there were no residuals and 
his right ankle problems were considered resolved.  A 
temporary episode of the veteran's pre-existing disorder, 
where the underlying disorder did not permanently worsen in 
severity, is not considered aggravation.  See Crowe; Hunt, 
supra.  It is also noteworthy that the veteran never sought 
treatment for a right ankle disability following his service.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  Accordingly, the Board 
finds that the veteran is not entitled to service connection 
for a right ankle disorder.   

In addition, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection of a right shoulder disorder.  The medical 
evidence of record clearly indicates that the veteran does 
not have a current, diagnosed right shoulder disability which 
is related to service, and "[i]n the absence of proof of a 
present disability there can be no valid claim."  See 
Brammer at 225.  Although the veteran's service medical 
records show treatment for right shoulder pain, there are no 
current diagnoses related to a right shoulder disorder.  
Similarly, the veteran's separation examination was negative 
for any complaints or diagnoses related to the veteran's 
right shoulder, and the veteran's joints and musculoskeletal 
system were normal at discharge.  Furthermore, there is no 
evidence that the veteran ever sought treatment for a right 
shoulder disorder following his discharge from service.  See 
Savage, supra.  As such, there is no current disability upon 
which to base an award of service connection.  See Brammer, 
supra.

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a bilateral 
foot disorder, to include as secondary to a right ankle 
disorder, and for a right shoulder disorder.  See 38 U.S.C.A. 
§ 5103A(d) (VA does not have an affirmative duty to obtain an 
examination of a claimant or a medical opinion from 
Department healthcare facilities if the evidence of record 
contains adequate evidence to decide a claim).  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable and the appeal is denied.


ORDER

Service connection for bilateral foot disorders, to include 
as secondary to a right ankle disorder, is denied.

Service connection for a right shoulder disorder is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

